DETAILED ACTION
This is in response to communication filed on January 21, 2021.
Status of Claims
Claims 1, 3 – 12, 14 – 18, and 20 – 22 are pending, of which claims 1, 12, and 18 are in independent form.

Double Patenting
In light of applicant’s amendments to the claims, the examiner withdraws the previous rejection to the claims for double patenting.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 5, 7, 10 – 12, 15 – 18, and 20 – 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brandt et al., U.S. Patent Application 2013/0263093 (hereinafter referred to as Brandt).

Referring to claim 1, Brandt discloses “A processor, comprising: a front end including circuitry to decode instructions from an instruction stream; a data cache unit including circuitry to cache data for the processor” (Fig. 5B core 590 with front end 530 including decode unit 540 receiving instructions and data cache unit 574); “and a core triggering block (CTB) to provide coordination between a performance monitoring capability and a debug capability during a software execution, wherein the CTB is to: provide a function during the software execution based on a first trigger input of two or more trigger inputs associated with the performance monitoring capability and the debug capability” (Figs. 1-4 integrated circuit 201 coordinates between tracing and debugging, indication of transition to alternate mode. Also [0022], [0036] – [0043] triggers.  For example ‘filter enable 113 may therefore be used to indicate that trace packets may be desired when instructions are executed within a specified range, but not outside of the specified range.’  In this instance trace packets are monitoring performance.  Also, an alternative mode, such as a debug mode may be permitted to proceed through evaluation of the above elements).

As per claim 3, Brandt discloses “the first trigger input is associated with the debug capability and the function is associated with the performance monitoring [0036] - [0037] trace packets are desired when instructions are executing within a range. [0004] and [0040] probe mode or debug mode).

As per claim 5, Brandt discloses “the function includes logging or tracing data” ([0044] trace).

	As per claim 7, Brandt discloses “the CTB is to provide the logging or tracing based on the first trigger input without interrupting the software execution” ([0043] tracing).

	As per claim 10, Brandt discloses “an off-die interface to interoperate with an uncore block or peripheral device” (Fig. 10 1040 and 1080).

	As per claim 11, Brandt discloses “the CTB is provided primarily in hardware” ([0064] – [0066]).

Referring to claim 12, claims 1 and 3 recite the corresponding limitations as that of claim 12.  Therefore, the rejections of claims 1 and 3 apply to claim 12. 

	As per claim 15, Brandt discloses “circuitry to communicatively couple to an on-chip visibility buffer, wherein coordinating the two or more monitoring capabilities comprises writing logging or tracing data to the on-chip visibility buffer” (Fig. 3 along with [0045] and [0064]).

	As per claim 16, Brandt discloses “the function includes a logging or tracing function to be provided without interrupting the software execution” ([0043] tracing).

	As per claim 17, Brandt discloses “the circuitry is to provide a second function based on at least two trigger inputs associated with at least one monitoring capability of the two or more monitoring capabilities” ([0036] - [0037] trace packets are desired when instructions are executing within a range. [0004] and [0040] probe mode).

Referring to claim 18, claim 1 recites the corresponding limitations as that of claim 18.  Therefore, the rejection of claim 1 applies to claim 18. 

Note, claim 20 recites the corresponding limitations of claim 5.  Therefore, the rejection of claim 5 applies to claim 20.

Note, claim 21 recites the corresponding limitations of claim 3.  Therefore, the rejection of claim 3 applies to claim 21.

Note, claim 22 recites the corresponding limitations of claim 7.  Therefore, the rejection of claim 7 applies to claim 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Brandt in view of Birkill et al., U.S. Patent Application 2009/0113398 (hereinafter referred to as Birkill) (from Applicant’s IDS).

As per claim 4, Brandt discloses “the function includes logging or tracing data to an on-chip visibility buffer” (Fig. 3 and [0045] and [0064]).
Brandt does not appear to explicitly disclose “the CTB is further to flush the on-chip visibility buffer to main memory.”
However, Birkill discloses “the CTB is further to flush the on-chip visibility buffer to main memory” ([0028]).
Brandt and Birkill are analogous art because they are from the same field of endeavor, which is program tracing.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brandt and Birkill before him or her, to modify the teachings of Brandt to include the teachings of Birkill so that the buffer is flushed to main memory.

Therefore, it would have been obvious to combine Birkill with Brandt to obtain the invention as specified in the instant claim.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Brandt in view of Ashcraft et al., U.S. Patent 8,499,293 (hereinafter referred to as Ashcraft) (from Applicant’s IDS).

	As per claim 6, Brandt does not appear to explicitly disclose “the CTB is to provide the logging or tracing on an instruction boundary.”
	However, Ashcraft discloses “the CTB is to provide the logging or tracing on an instruction boundary” (column 9 line 48 – column 10 line 21).
Brandt and Ashcraft are analogous art because they are from the same field of endeavor, which is program tracing.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brandt and Ashcraft before him or her, to modify the teachings of Brandt to include the teachings of Ashcraft so that the tracing is provided on an instruction boundary.
The motivation for doing so would have been to provide structure to the trace (as described by Ashcraft in column 3 lines 26 – 31 and column 10 lines 10 – 21).
Therefore, it would have been obvious to combine Ashcraft with Brandt to obtain the invention as specified in the instant claim.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Brandt in view of Walker et al., U.S. Patent Application 2008/0250275 (hereinafter referred to as Walker).

	As per claim 8, Brandt discloses “the function includes logging packet data with an on-chip performance tracer” (Fig. 4 step 410).
	Brandt does not appear to explicitly disclose “the first trigger input includes debug register matching logic.”
	However, Walker discloses “the first trigger input includes debug register matching logic” ([0082] tracing triggered based on debug register match).
Brandt and Walker are analogous art because they are from the same field of endeavor, which is program tracing.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brandt and Walker before him or her, to modify the teachings of Brandt to include the teachings of Walker so that the trigger includes debug register matching.
The motivation for doing so would have been to provide a means for determining if tracing is to start (as described by Walker in [0082]).
Therefore, it would have been obvious to combine Walker with Brandt to obtain the invention as specified in the instant claim.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brandt in view of Walker, as applied to claim 8 above, further in view of Mayer, U.S. Patent Application 2014/0164848 (hereinafter referred to as Mayer).

	As per claim 9, Brandt discloses “the packet data” (Figs. 2 and 4).
Brandt does not appear to explicitly disclose “the packet data includes an instruction pointer (IP) and a data linear address (DLA) of an access to a variable or data structure.”
	However, Mayer discloses “the packet data includes an instruction pointer (IP) and a data linear address (DLA) of an access to a variable or data structure” ([0024] trace unit records values of instruction pointer and may record data accessed and processed and [0027] tracing the instruction pointer, linear flow with a number of executed linear program steps).
	It would have been obvious to one of ordinary skill in the art to combine the teachings of Mayer with the system of Brandt so that the packet data includes IP and DLA data.
Brandt and Mayer are analogous art because they are from the same field of endeavor, which is program tracing.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brandt and Mayer before him or her, to modify the teachings of Brandt to include the teachings of Mayer so that the packet data includes IP and DLA data.

Therefore, it would have been obvious to combine Mayer with Brandt to obtain the invention as specified in the instant claim.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Brandt in view of Mayer.

	As per claim 14, Brandt does not appear to explicitly disclose “the function includes a data address trace performed by a performance tracer (PT).”
	However, Mayer discloses “the function includes a data address trace performed by a performance tracer (PT)” ([0024] trace unit records values of instruction pointer and may record data accessed and processed).
Brandt and Mayer are analogous art because they are from the same field of endeavor, which is program tracing.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Brandt and Mayer before him or her, to modify the teachings of Brandt to include the teachings of Mayer so that the function traces data addresses.
The motivation for doing so would have been to save a trace that can help determine which kinds of events had taken place before a software problem arose (as described by Mayer in [0003]).
.

Response to Arguments
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
As above, Brandt discloses a CTB element that provides coordination between a performance monitoring capability and a debug capability, wherein the CTB provides a function based on a first trigger input.  Applicant provides no further explanation beyond the mere statement of patentability.  Therefore, Applicant’s arguments are found to be not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
European Patent Application EP 0084431 A2.
	U.S. Patent Application 20090249049 discloses triggering performance monitoring.
	U.S. Patent Application 20100281309 discloses tracing upon detecting a trigger input.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN G SNYDER whose telephone number is (571)270-1971.  The examiner can normally be reached on M-F 8:00am-4:30pm (flexible).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEVEN G SNYDER/Primary Examiner, Art Unit 2184